PER CURIAM:
Robert Smalls appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we. deny Smalls’ motion for appointment of counsel and affirm for the reasons stated by the district court. Smalls v. Patterson, No. 9:07-cv-03095-RBH (D.S.C. July 22, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.